Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a method of additive manufacturing.
Group II, claim(s) 15-17 and 19-21, drawn to a selective deposition-based additive manufacturing system. 
Group III, claim 22, drawn to a selective deposition-based additive manufacturing system. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a conveyor for conveying a layer of material to previously built layers of material; and a belt-to-part transfer assembly that controls the temperature of layers of material to transfer the conveyed layer of material to the previously built layers of material without destroying unsupported portions in any of the layers of material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Comb et al. (US 20150266237 A1). Comb teaches that pre-sintering layers before they are transferred allows for the layers to be rigid enough that they do not require supports underneath (0103; see Fig. 1 and 4 showing a conveying system). 
During a telephone conversation with Daniel Pauley on 19 April 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-17 and 19-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Allowable Subject Matter
Claims 4-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 4 the prior art fails to teach sintering an unsupported portion with a laser as the conveyed layer is conveyed to previously built layers, in combination with the other limitations. 
Regarding claim 5 the prior art fails to teach heating or not heating an entire previously built layer depending upon whether the next conveyed layer is unsupported or not, in combination with other limitations of the independent claim. 
Regarding claim 6 the prior art fails to teach using a laser to heat a portion of the previously built layer without heating an unsupported portion of the previously built layer, in combination with the other limitations. 
Regarding claims 8-10 the prior art fails to teach a layer with a first thickness and a second thickness and pressing the second portion with the second thickness during transfer of the conveyed layer of material onto the top previously built layer so that material extends over an edge of the top previously built layer to thereby form a shelf in the conveyed layer, in combination with the other limitations of the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Objections
Claims 5-7 are objected to because of the following informalities:  
Claim 1 recites “previously built layers” and “a top previously built layer.” However, claims 5-7 refer to their own “previously built layer.” Presumably claims 5-7 should recite “the top previously built layer” and not “an entire previously built layer.”  

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Comb et al. (US 20150266237 A1, hereinafter “Comb”).

Regarding claim 1, Comb teaches a method of additive manufacturing utilizing a selective deposition-based process, the method comprising: 
conveying (see Fig. 4 or 12 showing the conveying) a layer of material to previously built layers of material; 
determining (0004 teaches determining whether a layer part is supported or not) whether at least one of the conveyed layer of material and a top previously built layer of material contains an unsupported portion; 
when at least one of the conveyed layer of material and the top previously built layer of material contains an unsupported portion, using a first set of steps (0003-0004 teaches incorporating a support structure to support the unsupported portions) to transfer (0076 teaches that the heating temperatures are dependent upon the material used, such as whether there is any support structure or not) the conveyed layer of material to the top (see Figs. 4 and 12 showing the conveying) previously built layer of material; and 
when neither of the conveyed layer of material and the top previously built layer of material contains an unsupported portion, using a second set of steps (0003-0004 teaches that some layers require supports but others do not) to transfer the conveyed layer of material to the top previously built layer of material.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 7, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Comb.

	Regarding claims 2, 3, and 11 Comb teaches that a pre-sintered layer that has been heated and fused together as a contiguous layer does not require support structure underneath (0103), thus it would have been obvious to a person having ordinary skill in the art before the effective filing date to sinter (or additionally heat) a layer so that the underlying layer does not have to provide support from beneath.  

	Regarding claim 7, Comb teaches that post-fusion air jets may be used to cool layers after they have been deposited (0062) and that the desired temperature of materials depends upon the material incorporated in the layer (0076), thus it would have been obvious to a person having ordinary skill in the art before the effective filing date to cool the layer depending upon whether the layer has support material or no support material. 

	Regarding claim 12, Comb teaches that sintering a conveyed layer may comprise heating it with an infrared heater or a planishing roller (0104, see Fig. 12). 

	Regarding claim 13, Comb teaches cooling the sintered layer before transferring it (0075).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742